The opinion of the court was delivered, May 30th 1873, by
Williams, J. —
The Arbitration Act of 1836 makes the payment of all costs, that may have accrued in the action, a condition precedent to an appeal from an award of arbitrators. The payment of the taxed costs is therefore indispensable to the perfection and validity of the appeal. But the prothonotary has no right to accept anything but money or cash in payment of costs ; and, therefore, no valid appeal can be taken from an award of arbitrators if the costs are paid by note, check or draft, or in anything but actual cash: Ellisen v. Buckley, 6 Wright 281; Carr v. McGovern, 16 P. F. Smith 457; Richter v. Cummings, not yet reported. And the reason given for this in Ellison v. Buckley, supra, is that each suit should terminate all its own, and not be the cause of other litigation, by the substitution of notes and credits for actual cash. It is time that it was understood that there can be no valid appeal unless the costs are actually paid in money.
Order striking off the appeal affirmed.